bb WY WN

Ww

\o

1]

12.

13
14
15
16

17

18

19»

20
21
22
23
24
25
26
27
28

ao ss NN

 

 

 

fe f : ‘ /
: “ hp
. é ;

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case Ne: 1:19-cr-00096-1-DAD
. ) |
Plaintiff, ) ORDER
) APPOINTING COUNSEL
VS. )
| )
NETZAHUALCOYOTL CERNA, )
| | )
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial _
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

obtain counsel and-wishes counsel be appointed to represent him on Appeal. Therefore, in the

interests of justice and pursuant to the U.S. CoNnsr., amend VI and 18 U.S.C. § 3006A,

IT 1S HEREBY ORDERED that David A. Schlesinger be appointed to represent the
above defendant in this case effective January 27, 2020.

This appointment shall remain in effect until further order of this court.

DATED: 1/27/2020

Oak, A, Dot

HON..DALE A. DROZD
United States District Judge

 

 
